

116 HRES 714 IH: Recognizing addiction as a disease and supporting efforts to prevent, treat, and destigmatize substance use disorder and addiction.
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 714IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Brindisi (for himself and Mr. Budd) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing addiction as a disease and supporting efforts to prevent, treat, and destigmatize
			 substance use disorder and addiction.
	
 Whereas substance use disorder is a diagnosis made based on a checklist of symptoms, is specific to the substance used, and may be mild, moderate, or severe;
 Whereas the American Society of Addiction Medicine defines addiction as a chronic medical disease involving complex interactions among brain circuits, genetics, the environment, and an individual’s life experiences;
 Whereas people with addiction use substances or engage in behaviors that become compulsive and often continue despite harmful consequences, symptoms that correspond to a moderate or severe substance use disorder;
 Whereas recognizing addiction as a disease helps to destigmatize substance use disorder and addiction and acknowledges that substance use may be beyond an individual’s control;
 Whereas certain factors place individuals at heightened risk of developing addiction; Whereas an individual’s environment and surroundings may intensify the risk of developing a substance use disorder;
 Whereas addiction may impact the mental and physical health of an individual, and mental and physical health disorders may contribute to substance use;
 Whereas diagnosing substance use and mental health disorders is a complex process that requires consultation with appropriate professionals and experts;
 Whereas substance use by an individual with addiction may dominate all aspects of that individual’s life and, therefore, the biological, psychological, and social aspects of individuals diagnosed with substance use disorder should be treated and addressed through a mutually agreed-upon plan of action to accommodate the individual needs of the patient;
 Whereas treatment approaches for substance use disorder that target the symptoms and drivers of alcohol and drug use, as well as the mental health effects of such use, are needed;
 Whereas treatment approaches for substance use disorder that address the biological, psychological, and social aspects of the disorder are necessary for individuals to make a full recovery;
 Whereas while some treatment options may differ for different substance use disorders, other interventions such as motivational interviewing and cognitive behavioral therapy are effective regardless of the substance or behavior; and
 Whereas individuals with substance use disorder may lack financial, social, emotional, or other resources necessary to secure treatment, even if such individuals recognize the need for treatment: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes addiction as a treatable, chronic medical disease involving complex interactions among brain circuits, genetics, the environment, and an individual’s life experiences;
 (2)supports evidence-based treatment approaches for substance use disorder that address the biological, psychological, and social aspects of the disorder; and
 (3)supports efforts to prevent and destigmatize substance use disorder and addiction. 